DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-6 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/22.

Response to Amendment
Claims 1-6 and 14-18 are withdraw from further consideration and therefore considered canceled. Claims 7-13 are pending and an action on the merits is as follows 

Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance in Re-claim 7: The following references are cited because they are pertinent to applicant disclosure.    Widder discloses an apparatus and method for removing a selected number of a stack of sheets, boards or blanks, among others, is provided in which the apparatus includes a separating mechanism for effectively separating the selected number of items to be 
Villiger discloses a  robot or robot arm  that specifically requests the internal rack  and/or shelf  to open one of the locks, so that the security cassette  can be automatically removed from the internal rack or shelf .
Pechinko discloses an autonomous drop cart processing system also includes a second automation mechanism, also referred to as a document processing robot. The second automation mechanism of the autonomous drop cart processing system is implemented as an articulated robot include a base that supports a movable mechanical arm. The movable mechanical arm of the autonomous drop cart processing system is configured to position a grasping attachment c coupled to the movable mechanical arm in free space in order to extract a stack of documents from an unlocked cashbox whose door is open. 
However,  None of the  of the prior art of record, disclose, teach or fairly suggest at least an automatic bill handling system, comprising; a first robot arm configured to unlock the bill storage container using a key and open a lid of the bill storage container; a second robot arm configured to extract bills stored in the bill storage container; and a third robot arm configured to grasp bills conveyed by the bill conveying device and accumulate the bills in the bill storage case. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

Villiger discloses a  robot or robot arm  that specifically requests the internal rack  and/or shelf  to open one of the locks, so that the security cassette  can be automatically removed from the internal rack or shelf .
Pechinko discloses an autonomous drop cart processing system also includes a second automation mechanism, also referred to as a document processing robot. The second automation mechanism of the autonomous drop cart processing system is implemented as an articulated robot include a base that supports a movable mechanical arm. The movable mechanical arm of the autonomous drop cart processing system is configured to position a grasping attachment c coupled to the movable mechanical arm in free space in order to extract a stack of documents from an unlocked cashbox whose door is open. 
However, none of the prior art of record, fails to disclose, teach or fairly suggest at least unlocking a bill storage container using a key with a first robot arm; opening a lid of the unlocked bill storage container with the first robot arm; extracting, using a second robot arm, bills stored in the bill storage container; grasping the bills conveyed by the bill 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887